The objection to the order continuing the restraining order is upon the ground that, as the action had been removed to the county of Lee, the judge holding the court of the county of Cumberland was without jurisdiction.
In our opinion, his Honor had the power to make the order, notwithstanding the removal, as the court had jurisdiction until the action was removed (Comrs. v. Lemly, 85 N.C. 341); but it is unnecessary to decide the question, as we have held upon the plaintiff's appeal that the action was properly constituted in the county of Cumberland.
Affirmed.
Cited: Piano Co. v. Newell, 177 N.C. 535 (1c); Fairley v. Abernathy,190 N.C. 498 (1d); Marshburn v. Purifoy, 222 N.C. 222 (1d).